Title: Report on the Petition of Peter Pray Van Zandt, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by an order of the House of Representatives of the 14th. July 1790, the petition of Peter pra Van Zandt, thereupon makes the follow Report—
That the Subject of this petition has been decided upon by the Commissioner of the Revenue and the Auditor, subsequent to the reference of it to the Secretary—and that the interposition of Congress therefore does not appear necessary or adviseable.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th. 1794.

